TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00801-CV


Latonya Wilson, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. FM200863, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The attorney ad litem for the child who was the subject of this termination proceeding
has filed a motion to dismiss the appeal for want of prosecution.  We will grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.3(b).
	Appellant Latonya Wilson filed a notice of appeal on December 23, 2002.  She did
not file an affidavit of indigence with or before the notice of appeal.  See Tex. R. App. P. 20.1(c)(1).
Appellant filed a motion for new trial and statement of points on appeal on December 20, 2002.  See
Tex. Fam. Code Ann. § 263.405(b) (West 2002).  The trial court denied the motion for new trial,
found the appeal not frivolous, but found that appellant had not established a right to proceed as an
indigent because no affidavit of indigence had been filed.  The court informed appellant that she
could file a motion for extension of time with this Court.  Such a motion was filed and granted by
this Court, extending the due date until February 3, 2003.  A motion for extension of time to file
appellant's brief was granted, setting a due date of February 17, 2003. (1)  To date, no affidavit of
indigence has been filed, no payment arrangements for the reporter's record have been made, no
filing fees due in this Court have been paid, no brief has been filed, and appellant has not responded
to the motion to dismiss.  Accordingly, we grant the motion and dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   March 6, 2003
1.        Although the trial court denied indigent status to appellant, nevertheless a clerk's record was
filed on December 27, 2002 without pre-payment of costs.